Exhibit 10.1

CONSTRUCTION MANAGEMENT AGREEMENT

(BUFFALO CREEK CASINO DEMOLITION PROJECT)

 

BETWEEN

 

SENECA ERIE GAMING CORPORATION

as Owner

 

AND

 

SENECA CONSTRUCTION MANAGEMENT CORPORATION

as Construction Manager

 

 

MAY 9, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I. DEFINITIONS

 

1

 

1.1

 

Specific Definitions

 

1

 

 

 

 

 

 

 

ARTICLE II. CONSTRUCTION MANAGEMENT SERVICES

 

4

 

2.1

 

Appointment as Construction Manager

 

4

 

2.2

 

Work to be Performed

 

4

 

2.3

 

Use of Contractors

 

4

 

 

 

 

 

 

 

ARTICLE III. GENERAL OBLIGATIONS OF CONSTRUCTION MANAGER

 

5

 

3.1

 

Standard of Performance

 

5

 

3.2

 

Construction Manager’s Employees, Consultants and Contractors

 

6

 

3.3

 

Payments Pursuant to Agreements

 

6

 

3.4

 

Ownership and Custody of and Access to Data

 

6

 

3.5

 

Inspection and Rejection by Owner

 

6

 

3.6

 

Disclosure to Owner

 

7

 

3.7

 

Work Budget

 

7

 

3.8

 

Offsite Disposal

 

7

 

3.9

 

Environmental Report

 

7

 

 

 

 

 

 

 

ARTICLE IV. COMMENCEMENT OF WORK

 

7

 

 

 

 

 

ARTICLE V. ACCOUNTING AND COMPENSATION

 

7

 

5.1

 

Accounting Records

 

7

 

5.2

 

Contract Price

 

8

 

5.3

 

Request for Payment

 

8

 

5.4

 

Payments

 

9

 

5.5

 

Retainage

 

10

 

5.6

 

Taxes

 

10

 

 

 

 

 

 

 

ARTICLE VI. CHANGES

 

10

 

6.1

 

General

 

10

 

6.2

 

Minor Modifications

 

10

 

6.3

 

Owner Requested Change Order

 

11

 

6.4

 

Change Orders

 

11

 

6.5

 

Construction Manager Requested Change Order

 

11

 

6.6

 

Owner’s Directive

 

12

 

6.7

 

General Requirements and Limitations

 

12

 

 

 

 

 

 

 

ARTICLE VII. COMPLETION

 

13

 

    7.1

 

Final Request for Payment

 

13

 

    7.2

 

Completion

 

13

 

 

 

 

 

 

 

ARTICLE VIII. REPRESENTATIONS AND WARRANTIES

 

14

 

    8.1

 

General Representations and Warranties

 

14

 

    8.2

 

Construction Manager Representations and Warranties

 

14

 

    8.3

 

Warranties Related to the Work

 

15

 

    8.4

 

Contractor Warranties

 

15

 

    8.5

 

Warranty Period

 

15

 

 

ii


--------------------------------------------------------------------------------




 

ARTICLE IX. TERMINATION

 

16

 

    9.1

 

Term

 

16

 

    9.2

 

Termination

 

16

 

    9.3

 

Suspension by Owner

 

16

 

    9.4

 

Effects of Termination

 

16

 

 

 

 

 

 

 

ARTICLE X. FORCE MAJEURE

 

17

 

    10.1

 

Suspension of Obligations

 

17

 

    10.2

 

Notice

 

17

 

    10.3

 

Resolution

 

17

 

 

 

 

 

 

 

ARTICLE XI. Indemnity

 

17

 

    11.1

 

Damages

 

17

 

    11.2

 

Indemnity

 

18

 

    11.3

 

Claims

 

20

 

    11.4

 

Insurance

 

20

 

 

 

 

 

 

 

ARTICLE XII. MISCELLANEOUS

 

21

 

    12.1

 

Entire Agreement

 

21

 

    12.2

 

Amendment and Modification

 

22

 

    12.3

 

Counterparts

 

22

 

    12.4

 

Parties Bound by Agreement

 

22

 

    12.5

 

Terminology

 

22

 

    12.6

 

Laws and Regulations

 

22

 

    12.7

 

Governing Law

 

22

 

    12.8

 

Exhibits and Schedules

 

22

 

    12.9

 

Notices

 

22

 

    12.10

 

Further Assurances

 

23

 

    12.11

 

Survival of Representations, Warranties, Covenants and Agreements

 

23

 

    12.12

 

Severability

 

23

 

    12.13

 

Assignmen.

 

24

 

    12.14

 

Waivers

 

24

 

    12.15

 

Cumulative Rights, Obligations and Remedies

 

24

 

    12.16

 

No Third Party Beneficiaries

 

24

 

    12.17

 

Confidentiality

 

24

 

 

iii


--------------------------------------------------------------------------------




SCHEDULES AND EXHIBITS

Schedule 1:            Scope of Work

Schedule 2:            Project Schedule

Schedule 3:            Project Budget

Schedule 4:            Contractor Insurance Requirements

Exhibit A:               Form of Construction Manager Partial Lien Waiver

Exhibit B:               Form of Contractor Partial Lien Waiver

Exhibit C:               Form of Change Order

Exhibit D:               Form of Construction Manager Final Lien Waiver

Exhibit E:                Form of Contractor Final Lien Waiver

iv


--------------------------------------------------------------------------------


CONSTRUCTION MANAGEMENT AGREEMENT

This Construction Management Agreement is made as of May 9, 2006 (the “Effective
Date”), by and between Seneca Construction Management Corporation (“Construction
Manager”) and Seneca Erie Gaming Corporation (“Owner”).

RECITALS

A.            Construction Manager has expertise and experience in providing
construction management services.

B.            Owner desires to retain Construction Manager to provide management
services and act as the construction manager in connection with the Project (as
defined in Section 1.1), and Construction Manager desires to perform such
services in accordance with the terms of this Agreement.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, the parties hereby stipulate and
agree as follows:


ARTICLE I.
DEFINITIONS


1.1           SPECIFIC DEFINITIONS.   THE FOLLOWING CAPITALIZED TERMS SHALL HAVE
THE MEANINGS ASCRIBED TO THEM IN THIS SECTION 1.1.

“Affiliate” means, with respect to any relevant Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with, the relevant Person. For purposes of this definition, the term “control”
(including its derivatives and similar terms) means owning, directly or
indirectly, more than 25% of the voting interest in the relevant Person.

“Agreement” means this Construction Management Agreement (including any
exhibits, supplements and other attachments), as amended, restated, supplemented
or otherwise modified from time to time.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the Nation, the United States or
the State of New York shall not be regarded as a Business Day.

“Change” is defined in Section 6.3.

“Change of Law” means the enactment, adoption, promulgation, issuance,
modification, revision, change, repeal or cancellation after the date of this
Agreement of or to any Law, that prevents Construction Manager from performing
its obligations under this Agreement.

“Change Order” is defined in Section 6.4.

“Completion” is defined in Section 7.2.

1


--------------------------------------------------------------------------------




“Completion Certificate” shall have the meaning ascribed to it in Section 7.2.

“Completion Date” is defined in Section 7.2.

“Construction Manager” is defined in the Preamble.

“Construction Manager Estimate” is defined in Section 6.2.

“Contract Price” is defined in Section 5.2.

“Contractor” means any Person performing all or any portion of the Work, or
performing any other services, or providing goods, equipment, materials,
supplies, or labor services related to the Work under contract with Construction
Manager, including contractors, subcontractors (and every tier of
subcontractors), vendors, suppliers, agents and representatives of Construction
Manager.

“Costs” means all verifiable, direct, out-of-pocket costs incurred by
Construction Manager in performing the Work, but shall not include any costs or
expenses (i) for general or overhead expenses of Construction Manager or
(ii) that would not have been incurred absent the bad faith, gross negligence,
or willful misconduct of Construction Manager or any Contactor, or any of their
respective employees, agents, or representatives.

“Damages” is defined in Section 11.1(a).

“Data” is defined in Section 3.4.

“Day” means a period of twenty-four (24) consecutive hours beginning at
7:00 a.m., Eastern Time, or at such other hour as Construction Manager and Owner
mutually agree.

“Defect” means any Work performed or provided by, or within the responsibility
of Construction Manager or any Contractor which (i) fails to conform to the
Scope of Work or is of improper or inferior workmanship; (ii) could reasonably
be expected to adversely effect the completion of the Project; (iii) results in
damages to the Property; or (iv) otherwise fails to meet the warranties set
forth in Section 8.3.

“Effective Date” is defined in the Preamble.

“Environmental Reports” is defined in Section 3.9.

“Estimated Contract Price” is defined in Section 3.7.

“Event of Default” or “Default” means the occurrence of any of the following
events, circumstances or conditions: (i) the failure by either Party to perform
or comply with any material agreement, covenant, obligation or other provision
contained in this Agreement when such failure has not been remedied (after
delivery of written notice thereof) within thirty (30) Days following delivery
of such notice; (ii) either Party (A) files a petition for relief under any
present or future law regarding bankruptcy, reorganization or other relief to
debtors, or, makes a general assignment for the benefit of its creditors, or
applies for a receiver, trustee, custodian or

2


--------------------------------------------------------------------------------




liquidator of its property, or files a petition, or commences any other
procedure to liquidate or dissolve its existence, or (B) fails to effect a full
dismissal of any involuntary petition under any present or future law regarding
bankruptcy, reorganization or other relief to debtors, that is filed against
such Party, within sixty (60) Days of such filing; or (iii) the inaccuracy or
breach of any material representation or warranty contained in Article VIII.

“Force Majeure” is defined in Section 10.1.

“Governmental Authority” means applicable tribal, national, state and local
governments and all agencies, authorities, departments, instrumentalities,
courts, corporations or the other subdivisions of each having or claiming a
regulatory interest in or jurisdiction over the Project, the Work or the Parties

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), defined or regulated as such
under any applicable environmental Law.

“Invoice” is defined in Section 5.3(a).

“Laws” means the laws, rules, regulations, decrees and orders of the United
States of America, the Nation and all other governmental bodies having relevant
jurisdiction, whether such now exist or hereafter come into effect.

“Management Fee” is defined in Section 5.2.

“Nation” means the Seneca Nation of Indians, a federally recognized Indian
Tribe.

“Owner” is defined in the Preamble.

“Owner Directive” is defined in Section 6.6.

“Owner Indemnified Party” is defined in Section 11.2(a).

“Party” and “Parties” means each of Owner and Construction Manager, individually
or collectively, as the context may require.

“Person” means any individual or entity, including, without limitation, any
corporation, limited liability company, joint venture, joint stock company,
general or limited partnership, trust, agency, association, organization,
government authority (including any agency or administrative group thereof) or
other entity.

“Progress Report” is defined in Section 5.3(e).

“Project” means the demolition of certain structures located on the Property, as
set forth on the Scope of Work.

“Project Schedule” is set forth on Schedule 2 (as may be amended pursuant to the
terms of this Agreement).

3


--------------------------------------------------------------------------------




“Property” means the areas designated in the Scope of Work for performance of
the Work

“Repair” is defined in Section 8.3(a).

“Request for Payment” is defined in Section 5.3.

“Retainage” is defined in Section 5.5.

“Scope of Work” is set forth on Schedule 1 (as may be amended pursuant to the
terms of this Agreement).

“Stated Rate” means an annual rate of interest (compounded monthly) equal to the
lesser of (i) two percent (2%) and (ii) the maximum rate permitted under
applicable law.

“Substantial Completion” is defined in Section 8.5.

“Term” is defined in Section 9.1.

“Warranty Period” is defined in Section 8.5.

“Work” is defined in Section 2.2.


ARTICLE II.
CONSTRUCTION MANAGEMENT SERVICES


2.1           APPOINTMENT AS CONSTRUCTION MANAGER.   SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, OWNER HEREBY APPOINTS CONSTRUCTION MANAGER TO ACT
HEREUNDER AS AN INDEPENDENT CONTRACTOR TO MANAGE THE PROJECT, AND CONSTRUCTION
MANAGER HEREBY ACCEPTS SUCH APPOINTMENT AND AGREES TO ACT PURSUANT TO THE
PROVISIONS OF THIS AGREEMENT. CONSTRUCTION MANAGER IS AN INDEPENDENT CONTRACTOR.
NEITHER CONSTRUCTION MANAGER NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL BE DEEMED TO BE THE AGENTS, REPRESENTATIVES OR
EMPLOYEES OF OWNER. NOTHING HEREIN IS INTENDED TO, OR SHALL BE DEEMED TO, CREATE
A PARTNERSHIP, JOINT VENTURE, AGENCY OR OTHER RELATIONSHIP CREATING FIDUCIARY OR
QUASI FIDUCIARY DUTIES OR SIMILAR DUTIES AND OBLIGATIONS OR OTHERWISE SUBJECT
THE PARTIES TO JOINT AND SEVERAL OR VICARIOUS LIABILITY OR TO IMPOSE ANY DUTY,
OBLIGATION OR LIABILITY THAT WOULD ARISE THEREFROM WITH RESPECT TO EITHER OR
BOTH OF THE PARTIES.


2.2           WORK TO BE PERFORMED.

Construction Manager’s obligation is to perform all work necessary to complete
the Project in every detail according to the Scope of Work (the “Work”), in
accordance with the Project Schedule and the terms of this Agreement.


2.3           USE OF CONTRACTORS.


(A)           FOR THE PURPOSE OF PROVIDING THE WORK, CONSTRUCTION MANAGER MAY
USE INDEPENDENT CONTRACTORS, WHO ARE NOT EMPLOYEES OF EITHER OWNER OR
CONSTRUCTION MANAGER, TO PERFORM THE WORK IN ACCORDANCE WITH THIS AGREEMENT.
CONSTRUCTION MANAGER

4


--------------------------------------------------------------------------------





SHALL NOT ENGAGE ANY CONTRACTOR TO PERFORM PART OF THE CONSTRUCTION WORK
HEREUNDER UNLESS CONSTRUCTION MANAGER HAS A WRITTEN AGREEMENT WITH THAT
CONTRACTOR WHICH MEETS THE REQUIREMENTS SET FORTH IN SECTION 2.3(B). IF ANY
PROPOSED WRITTEN AGREEMENT BETWEEN CONSTRUCTION MANAGER AND ANY CONTRACTOR FAILS
TO MEET ANY OF THE REQUIREMENTS SET FORTH IN SECTION 2.3(B), CONSTRUCTION
MANAGER MUST SUBMIT THE PROPOSED AGREEMENT TO OWNER FOR REVIEW AND APPROVAL.
CONSTRUCTION MANAGER SHALL NOT HAVE THE RIGHT TO WAIVE ANY OF THE REQUIREMENTS
OF SECTION 2.3(B) WITHOUT THE PRIOR WRITTEN CONSENT OF OWNER.


(B)           USE OF ANY CONTRACTOR BY CONSTRUCTION MANAGER SHALL NOT RELIEVE
CONSTRUCTION MANAGER OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND
CONSTRUCTION MANAGER SHALL, AT ALL TIMES, BE RESPONSIBLE FOR THE PERFORMANCE AND
COMPLETION OF THE WORK. ALL WORK PERFORMED BY A CONTRACTOR SHALL BE PURSUANT TO
A WRITTEN AGREEMENT BETWEEN CONTRACTOR AND CONSTRUCTION MANAGER WHICH SHALL:

(I)            CONFORM TO AND REQUIRE CONTRACTOR TO PERFORM IN ACCORDANCE WITH
THE REQUIREMENTS, TERMS AND CONDITIONS OF THIS AGREEMENT;

(II)           BE ASSIGNABLE TO OWNER UPON OWNER’S WRITTEN REQUEST AND AT NO
COST TO OWNER;

(III)          PRESERVE AND PROTECT THE RIGHTS OF OWNER UNDER THIS AGREEMENT AND
WITH RESPECT TO THE WORK TO BE PERFORMED;

(IV)          REQUIRE THAT THE CONTRACTOR PROVIDE AND MAINTAIN THE INSURANCE
SPECIFIED IN SCHEDULE 4;

(V)           REQUIRE THAT THE CONTRACTOR PROVIDE THE INDEMNIFICATION REQUIRED
BY SECTION 11.2(B); AND

(VI)          OBLIGATE CONTRACTOR TO EXECUTE A WAIVER AND RELEASE WITH RESPECT
TO ANY LIEN RIGHTS FOR EACH PAYMENT RECEIVED BY SUCH CONTRACTOR FOR THE WORK.


(C)           PRIOR TO ENTERING INTO ANY CONTRACT WITH ANY CONTRACTOR,
CONSTRUCTION MANAGER SHALL HAVE PERFORMED A REASONABLE LEVEL OF DUE DILIGENCE TO
DETERMINE WHETHER, FOR THE PORTION OF THE WORK THE CONTRACTOR IS TO PERFORM,
SUCH CONTRACTOR IS (I) FULLY EXPERIENCED, PROPERLY QUALIFIED, PROPERLY LICENSED,
PROPERLY EQUIPPED AND PROPERLY ORGANIZED; (II) FINANCIALLY SOLVENT AT THE TIME
SUCH CONTRACTOR ENTERS INTO A CONTRACT WITH CONSTRUCTION MANAGER;
(III) AUTHORIZED TO DO BUSINESS IN THE JURISDICTIONS IN WHICH SUCH CONTRACTOR
WILL PERFORM; AND (IV) FAMILIAR WITH THE PORTION OF THE WORK TO BE PERFORMED.


(D)           CONSTRUCTION MANAGER SHALL PROVIDE TO OWNER A COPY OF EACH
CONTRACT ENTERED INTO WITH A CONTRACTOR WITHIN TWO (2) BUSINESS DAYS OF
EXECUTION.


ARTICLE III.
GENERAL OBLIGATIONS OF CONSTRUCTION MANAGER


3.1           STANDARD OF PERFORMANCE.   CONSTRUCTION MANAGER SHALL PERFORM THE
WORK AND CARRY OUT ITS OTHER OBLIGATIONS HEREUNDER, AND SHALL REQUIRE ALL OF ITS
EMPLOYEES, CONTRACTORS, AGENTS,

5


--------------------------------------------------------------------------------




materialmen and vendors furnishing labor, materials or services in any way
relating to this Agreement or affecting the Project to carry out their
respective responsibilities in accordance with (a) the terms of this Agreement,
(b) safe, sound, efficient, workmanlike, economically prudent, and
environmentally sound practices, and (c) all Laws, permits and licenses
applicable to the Project and the completion thereof. Construction Manager
agrees to, and shall require its Contractors to, (i) use its best professional
judgment in the performance of the Work, and (ii) use the degree of care and
skill ordinarily exercised, under similar circumstances, by reputable
contractors performing comparable services.


3.2           CONSTRUCTION MANAGER’S EMPLOYEES, CONSULTANTS AND CONTRACTORS.  
CONSTRUCTION MANAGER SHALL PAY ALL EXPENSES IN CONNECTION WITH EMPLOYING,
RETAINING AND SUPERVISING THE CONTRACTORS AND ANY OTHER PERSONS NECESSARY OR
REQUIRED FOR THE PERFORMANCE OF THE WORK, INCLUDING COMPENSATION, SALARIES,
WAGES, OVERHEAD AND ADMINISTRATIVE EXPENSES INCURRED BY CONSTRUCTION MANAGER,
AND AS APPLICABLE, FICA AND MEDICARE TAXES, WORKERS’ COMPENSATION INSURANCE,
RETIREMENT AND INSURANCE BENEFITS AND OTHER SUCH EXPENSES. ALL SERVICES
PERFORMED OR MATERIALS SUPPLIED BY ANY AFFILIATE OF CONSTRUCTION MANAGER SHALL
BE PERFORMED OR SUPPLIED AT TERMS AND RATES THAT ARE REASONABLY COMPETITIVE WITH
THE TERMS AND RATES KNOWN TO CONSTRUCTION MANAGER TO BE PREVAILING IN THE
INDUSTRY AT THE TIME FOR THE AREA OF OPERATIONS.


3.3           PAYMENTS PURSUANT TO AGREEMENTS.   CONSTRUCTION MANAGER SHALL
PROMPTLY PAY, WHEN DUE, ALL UNDISPUTED AMOUNTS DUE AND PAYABLE TO (A) ALL
CONTRACTORS IN ACCORDANCE WITH THE TERMS OF APPLICABLE CONTRACTOR CONTRACT, AND
(B) ANY OTHER THIRD PARTY PROVIDING GOODS OR SERVICES IN CONNECTION WITH THE
WORK.


3.4           OWNERSHIP AND CUSTODY OF AND ACCESS TO DATA.   OWNER SHALL BE THE
SOLE AND EXCLUSIVE OWNER OF ALL REPORTS, FILINGS, AGREEMENTS, INSTRUMENTS AND
OTHER DOCUMENTS (COLLECTIVELY, “DATA”), WHETHER PREPARED BY CONSTRUCTION
MANAGER, OWNER, ANY CONTRACTOR OR ANY OTHER PERSON, RELATED TO THE WORK AND ANY
SUCH DATA SHALL BE MADE AVAILABLE TO OWNER AT CONSTRUCTION MANAGER’S OFFICE
DURING REASONABLE BUSINESS HOURS ON PROVISION OF REASONABLE NOTICE. WITHIN A
REASONABLE PERIOD OF TIME AFTER DELIVERY OF THE  COMPLETION CERTIFICATE, OR
IMMEDIATELY UPON THE TERMINATION OF THIS AGREEMENT, CONSTRUCTION MANAGER SHALL
DELIVER ORIGINALS OF ALL DATA TO OWNER.


3.5           INSPECTION AND REJECTION BY OWNER.   OWNER, AND ITS DESIGNATED
REPRESENTATIVES, SHALL HAVE THE RIGHT TO INSPECT ALL WORK INCLUDING, WITHOUT
LIMITATION, TESTING, INSPECTION, REPAIRS, CONSTRUCTION, INSTALLATION, REMOVAL OF
EQUIPMENT, MEETINGS OR OTHER COMMUNICATIONS WITH ANY PERSON, OR SIMILAR
ACTIVITIES UNDERTAKEN BY CONSTRUCTION MANAGER IN CONNECTION WITH THIS AGREEMENT.
OWNER SHALL HAVE THE RIGHT TO REJECT, OR TO DIRECT CONSTRUCTION MANAGER TO
REJECT, AT ANY TIME, ANY SUCH PORTION OF THE WORK WHICH IN OWNER’S REASONABLE
JUDGMENT DOES NOT CONFORM TO THIS AGREEMENT, INCLUDING THE WORK SCOPE, OR WHICH
CONTAINS DEFECTS. UPON SUCH REJECTION, CONSTRUCTION MANAGER SHALL PROMPTLY
REMEDY ANY CONDITION IDENTIFIED BY OWNER AS GIVING RISE TO SUCH REJECTION.
OWNER’S EXERCISE OF ANY RIGHT OF INSPECTION, OBSERVATION, REJECTION OR APPROVAL
SHALL NOT LIMIT OR REDUCE CONSTRUCTION MANAGER’S OBLIGATIONS UNDER THIS
AGREEMENT OR CONSTITUTE AN ACCEPTANCE BY OWNER.

6


--------------------------------------------------------------------------------





3.6           DISCLOSURE TO OWNER.

Construction Manager shall promptly notify Owner of any (i) Defect, or
(ii) other event, circumstance or condition known to Construction Manager
constituting or which reasonably could be expected to constitute a material
breach of this Agreement, or a violation of any Law, of which Construction
Manager has knowledge. Construction Manager shall promptly notify Owner of any
significant circumstance, event, occurrence or condition (whether then existing
or, in Construction Manager’s opinion, expected to exist in the near future),
including issues related to the acquisition (including eminent domain
proceedings) of rights of way and similar matters, of which Construction Manager
has knowledge and which could reasonably be expected to have a material adverse
effect on the completion of the Project pursuant to this Agreement.


3.7           WORK BUDGET.

Construction Manager has submitted to Owner for Owner’s approval a budget for
the Work, a copy of which is attached hereto as Schedule 3.  Such budget
provides for an estimated Contract Price of $2,530,345.47 (the “Estimated
Contract Price”).


3.8           OFFSITE DISPOSAL.   CONSTRUCTION MANAGER SHALL BE SOLELY
RESPONSIBLE FOR THE SELECTION OF THE OFFSITE DISPOSAL FACILITIES TO WHICH IT
TRANSFERS ALL MATERIALS TO BE REMOVED FROM THE PROPERTY.


3.9           ENVIRONMENTAL REPORTS.   CONSTRUCTION MANAGER SHALL REQUIRE ITS
CONTRACTORS TO PREPARE OR OBTAIN ALL ENVIRONMENTAL ASSESSMENTS, REPORTS, AUDITS,
AND OTHER DOCUMENTS THAT RELATE TO THE ENVIRONMENTAL CONDITION OF THE PROPERTY
REQUIRED UNDER ENVIRONMENTAL LAW OR PURSUANT TO ASTM STANDARD PRACTICES (OR
OTHER STANDARD PRACTICES GOVERNING THE PERFORMANCE OF COMPARABLE SERVICES) THAT
MAY BE NECESSARY TO COMPLETE THE PROJECT (THE “ENVIRONMENTAL REPORTS”).
CONSTRUCTION MANAGER SHALL PROVIDE OWNER WITH COPIES OF ALL SUCH ENVIRONMENTAL
REPORTS, AS WELL AS ALL CORRESPONDENCE WITH ANY GOVERNMENTAL AUTHORITY RELATED
TO THE ENVIRONMENTAL CONDITIONS ON THE PROPERTY OR THE COMPLIANCE OF THE
ACTIVITIES CONDUCTED THEREON WITH ENVIRONMENTAL LAW. CONSTRUCTION MANAGER SHALL
FURTHER REQUIRE ITS CONTRACTORS TO PROVIDE COPIES OF THE RESULTS OF ANY
ENVIRONMENTAL INVESTIGATIONS, MONITORING, OR SAMPLING CONDUCTED ON THE PROPERTY,
INCLUDING WITHOUT LIMITATION, CERTIFICATES OF ANALYSIS, CHAIN OF CUSTODY
REPORTS, CERTIFICATES OF INSPECTION, LABORATORY ANALYSIS, AND SAMPLING DATA.


ARTICLE IV.
COMMENCEMENT OF WORK

Promptly after receipt of Owner’s approval of the budget for the Work (or on
such other date as agreed upon by the Parties), Construction Manager shall
commence and continuously and diligently pursue and perform the Work in
compliance with this Agreement and in accordance with the Project Schedule.


ARTICLE V.
ACCOUNTING AND COMPENSATION


5.1           ACCOUNTING RECORDS.   CONSTRUCTION MANAGER SHALL KEEP COMPLETE AND
ACCURATE RECORDS OF ALL COSTS, EXPENSES AND EXPENDITURES IN CONNECTION WITH THIS
AGREEMENT, TO THE REASONABLE SATISFACTION OF OWNER. TO THE EXTENT NECESSARY OR
APPROPRIATE TO VERIFY THE AMOUNTS BILLED TO OWNER PURSUANT TO THIS AGREEMENT,
OWNER OR ITS DESIGNATED REPRESENTATIVES, AFTER FIVE

7


--------------------------------------------------------------------------------





(5) DAYS’ PRIOR WRITTEN NOTICE TO CONSTRUCTION MANAGER, SHALL HAVE THE RIGHT
DURING NORMAL BUSINESS HOURS TO AUDIT OR EXAMINE ALL BOOKS AND RECORDS
MAINTAINED BY CONSTRUCTION MANAGER RELATING TO THE PROJECT, INCLUDING ALL
DOCUMENTS AND RECORDS RELATING TO INVOICES SUBMITTED BY CONSTRUCTION MANAGER
PURSUANT TO SECTION 5.3. SUCH RIGHT SHALL INCLUDE THE RIGHT TO MEET WITH
CONSTRUCTION MANAGER’S INTERNAL AUDITORS TO DISCUSS MATTERS RELEVANT TO THE
AUDIT OR EXAMINATION. CONSTRUCTION MANAGER AGREES TO IMPLEMENT ANY REASONABLE
PRACTICES OR PROCEDURES RECOMMENDED BY OWNER AS A RESULT OF ANY SUCH AUDIT FOR
PURPOSES OF IMPROVING SUPPORT FOR THE PAYMENT OF CONSTRUCTION MANAGER’S BILLINGS
TO OWNER. OWNER SHALL HAVE THREE (3) YEARS AFTER THE TERMINATION OF THIS
AGREEMENT TO INITIATE, AT OWNER’S EXPENSE, AN AUDIT OF CONSTRUCTION MANAGER’S
RECORDS FOR ANY WORK PERFORMED DURING THE TERM OF THIS AGREEMENT. OWNER SHALL
MAKE EVERY REASONABLE EFFORT TO CONDUCT AUDITS IN A MANNER THAT WILL RESULT IN A
MINIMUM OF INCONVENIENCE TO CONSTRUCTION MANAGER.


5.2           CONTRACT PRICE.

For the performance of the Work during the term of this Agreement, Owner agrees
to pay Construction Manager, an amount (the “Contract Price”) equal to the sum
of (a) the Costs plus (b) an amount equal to four percent (4%) of the Costs (the
“Management Fee”). In no event will the Contract Price exceed the Estimated
Contract Price, and Owner shall have no obligation to reimburse Construction
Manager for any Costs incurred in connection with the Work in excess of the
Estimated Contract Price, except as otherwise agreed in connection with any
Change pursuant to Article VI. The Contract Price will be Construction Manager’s
complete compensation for the Work whether the Work is performed by Construction
Manager’s personnel or by Contractors.


5.3           REQUEST FOR PAYMENT.

No later than the tenth (10th) Day of each calendar month, Construction Manager
shall submit to Owner a Request for Payment (a “Request for Payment”) which
shall include:


(A)           AN INVOICE FOR THE COSTS INCURRED FOR THE WORK PERFORMED DURING
THE PREVIOUS CALENDAR MONTH (OR, IF APPLICABLE, PRIOR MONTHS IN CASE OF THIRD
PARTY INVOICES RECEIVED DURING THE PREVIOUS MONTH), IF ANY, PREPARED IN A FORM
REASONABLY ACCEPTABLE TO OWNER AND SUPPORTED BY RECORDS EVIDENCING THE ACTUAL
COSTS INCURRED, PLUS THE MANAGEMENT FEE ASSOCIATED WITH SUCH COSTS (AN
“INVOICE”);


(B)           A CERTIFICATION THAT (I) SUCH REQUEST FOR PAYMENT REPRESENTS THE
AMOUNT TO WHICH CONSTRUCTION MANAGER IS ENTITLED TO PURSUANT TO THE TERMS OF
THIS AGREEMENT; AND (II) CONSTRUCTION MANAGER HAS PAID ALL AMOUNTS THAT ARE DUE
AND OWING TO THE CONTRACTORS (OTHER THAN AMOUNTS FOR WORK INCLUDED ON ANY UNPAID
INVOICE, WHICH WILL BE PAID BY CONSTRUCTION MANAGER UPON RECEIPT OF OWNER’S
PAYMENT OF SUCH INVOICE), SUBJECT ONLY TO SUCH DISPUTED AMOUNTS AS ARE SPECIFIED
BY CONSTRUCTION MANAGER IN THE PROGRESS REPORT;


(C)           A PARTIAL LIEN WAIVER IN THE FORM OF EXHIBIT A FROM CONSTRUCTION
MANAGER ;


(D)           A PARTIAL LIEN WAIVER IN THE FORM OF EXHIBIT B FROM EACH
CONTRACTOR; AND

8


--------------------------------------------------------------------------------





(E)           A PROGRESS REPORT (A “PROGRESS REPORT”) WHICH SHALL BE IN SUCH
FORM AS MAY REASONABLY BE REQUESTED BY OWNER, AND WHICH SHALL INCLUDE, WITHOUT
LIMITATION:

(I)            A DESCRIPTION OF THE WORK PERFORMED DURING THE PRIOR MONTH;

(II)           A DESCRIPTION OF THE WORK TO BE PERFORMED DURING THE NEXT MONTH
AND AN ESTIMATE OF THE COSTS TO BE INCURRED IN CONNECTION WITH SUCH WORK;

(III)          A LIST OF ALL CHANGE ORDERS APPROVED AS OF THE END OF THE PRIOR
MONTH;

(IV)          A DISCUSSION OF ANY PROBLEMS ENCOUNTERED DURING THE PRIOR MONTH
AND REMEDIES EFFECTED OR PLANNED; AND

(V)           A DESCRIPTION OF ANY PAYMENT OR OTHER DISPUTES WITH ANY
CONTRACTORS OR GOVERNMENTAL AUTHORITIES.

If, in connection with any Request for Payment, Construction Manager fails to
provide Owner with Invoices or any supporting materials required under this
Section 5.3 in a form satisfying the criteria mutually agreed upon by Owner and
Construction Manager, and (i) such failure is not cured by Construction Manager
within ten (10) Days after Construction Manager’s receipt of written notice from
Owner of such failure, and (ii) Owner is thereafter required to use its own
accounting personnel, professionals and resources to correct any deficiencies in
any Invoice or related materials provided by Construction Manager for purposes
of processing any Invoice, then the Management Fee payable by Owner to
Construction Manager with respect to any Costs included on such Invoice for
which adequate supporting documentation was not provided shall be reduced from
four percent (4%) to two percent (2%) of such Costs.


5.4           PAYMENTS.   OWNER SHALL PAY TO CONSTRUCTION MANAGER THE AMOUNT OF
EACH INVOICE (LESS THE RETAINAGE DESCRIBED IN SECTION 5.5) WITHIN THIRTY (30)
DAYS OF RECEIPT OF EACH SUCH INVOICE. IF OWNER FAILS TO MAKE TIMELY PAYMENTS OF
ANY INVOICE AMOUNT, OR PORTION THEREOF, THEN CONSTRUCTION MANAGER SHALL BE
ENTITLED TO COLLECT SUCH UNPAID AMOUNT, TOGETHER WITH INTEREST AT THE STATED
RATE ON ANY UNPAID AMOUNT. IF OWNER’S FAILURE TO PAY IS A RESULT OF A GOOD FAITH
DISPUTE OF ANY INVOICE AMOUNT AND OWNER HAS GIVEN NOTICE TO CONSTRUCTION MANAGER
THAT IT DISPUTES SUCH AMOUNT, AND HAS PAID ANY UNDISPUTED AMOUNT, WITHIN THIRTY
(30) DAYS OF RECEIPT OF SUCH INVOICE, THEN INTEREST WILL BE PAYABLE ONLY ON THE
UNPAID PORTION THAT IS FOUND OR AGREED BY THE PARTIES TO BE ULTIMATELY DUE.
INTEREST SHALL ACCRUE ON UNPAID AMOUNTS FOR THE PERIOD BEGINNING ON THE PAYMENT
DUE DATE OF THE APPLICABLE INVOICE AND ENDING UPON PAYMENT OF SUCH AMOUNT
(TOGETHER WITH THE INTEREST THEREON); PROVIDED, HOWEVER, THAT INTEREST SHALL NOT
ACCRUE WITH RESPECT TO ANY INVOICE IF CONSTRUCTION MANAGER HAS FAILED TO SUPPLY,
IN ACCORDANCE WITH SECTION 5.3, THE REQUIRED SUPPORTING DOCUMENTATION FOR SUCH
INVOICE, UNLESS SUCH INVOICE IS NOT PAID WITHIN  THIRTY (30) DAYS OF OWNER’S
RECEIPT OF ALL SUCH SUPPORTING DOCUMENTATION. PAYMENT AND FAILURE TO OBJECT TO
ALL OR ANY PORTION OF AN INVOICE AMOUNT SHALL NOT BE CONSTRUED AS AN ACCEPTANCE
OF DEFECTIVE WORK OR A WAIVER OF ANY RIGHT UNDER THIS AGREEMENT BY OWNER.

9


--------------------------------------------------------------------------------



5.5           RETAINAGE.

To secure Construction Manager’s performance of its obligations hereunder, Owner
will withhold an aggregate amount of up to ten percent (10%) of the Contract
Price (the “Retainage”), by withholding from each payment paid to Construction
Manager by Owner (other than the final payment and any payments due to
Construction Manager that are designated as payments for general conditions, for
which there shall be no Retainage) an amount equal to ten percent (10%) of the
amount invoiced by Construction Manager. Each Invoice submitted by Construction
Manager shall specify the amount of Retainage attributable to, and to be
withheld from, amounts due under such Invoice. Notwithstanding the foregoing, at
such time as the Project is deemed to be ninety percent (90%) complete, Owner
shall in accordance with the payment terms set forth in Section 5.4, pay to
Construction Manager an amount equal to fifty percent (50%) of the full amount
of Retainage (not including Retainage attributable to Management Fees) withheld
by Owner to date, and thereafter the amount to be withheld from each payment
(other than the final payment and any payments due to Construction Manager that
are designated as payments for general conditions, for which there shall be no
Retainage) due hereunder shall be five percent (5%), rather than ten percent
(10%); provided, however, that the Retainage amount applicable to the Management
Fee shall remain at ten percent (10%). In the event that amounts are due under
this Agreement from Construction Manager to Owner, and such amounts are not paid
when due, Owner shall have the right to withhold additional amounts from Owner’s
payments to Construction Manager equal to the amount owing by Construction
Manager. Owner will pay the remaining Retainage for the Project to Construction
Manager in accordance with the payment terms set forth in Section 5.4 upon
receipt of the final Request for Payment pursuant to Section 7.1.


5.6           TAXES.

Construction Manager shall pay all applicable taxes of any kind, including
sales, use, excise, unemployment, income taxes and any and all other taxes on
any item or service that is part of the Work, whether such tax is normally
included in the price of such item or service or is normally stated separately
and any other taxes imposed by any Governmental Authorities on any equipment,
materials, labor and services furnished by Construction Manager or its
Contractors, or otherwise arising out of Construction Manager’s performance of
the Work, including any increases in any such taxes during the term of this
Agreement; and any duties, fees, and royalties imposed with respect to any
equipment, materials, labor or services.


ARTICLE VI.
CHANGES


6.1           GENERAL.   EXCEPT AS SET FORTH IN SECTIONS 6.2 AND 6.6, NO CHANGE
OR ADJUSTMENT TO THE SCOPE OF WORK WILL BE VALID EXCEPT AS AGREED TO BY THE
PARTIES IN ACCORDANCE WITH A DULY ISSUED CHANGE ORDER EXECUTED IN WRITING BY
OWNER AND CONSTRUCTION MANAGER. ALL SUCH CHANGES SHALL BE MADE IN ACCORDANCE
WITH THIS ARTICLE VI AND SHALL BE CONSIDERED, FOR ALL PURPOSES OF THIS
AGREEMENT, AS PART OF THE WORK AND SHALL NOT AFFECT THE VALIDITY OF THIS
AGREEMENT.


6.2           MINOR MODIFICATIONS.   MINOR MODIFICATIONS OR ADJUSTMENTS THAT DO
NOT INVOLVE AN INCREASE TO THE ESTIMATED CONTRACT PRICE, DO NOT AFFECT THE
PROJECT SCHEDULE AND DO NOT AFFECT

10


--------------------------------------------------------------------------------





CONSTRUCTION MANAGER’S PERFORMANCE OF THE WORK AS SPECIFIED IN THIS AGREEMENT,
MAY BE MADE BY CONSTRUCTION MANAGER AND SHALL NOT REQUIRE A CHANGE ORDER;
PROVIDED, HOWEVER, THAT CONSTRUCTION MANAGER SHALL NOTIFY OWNER THEREOF IN
WRITING PRIOR TO CONSTRUCTION MANAGER EFFECTING ANY SUCH MODIFICATION.


6.3           OWNER REQUESTED CHANGE ORDER.   OWNER, AT ANY TIME OR FROM TIME TO
TIME, MAY REQUEST A CHANGE TO THE SCOPE OF WORK (A “CHANGE”) BY ISSUING A NOTICE
TO CONSTRUCTION MANAGER. WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT OF SUCH
NOTICE, CONSTRUCTION MANAGER SHALL PREPARE AND DELIVER TO OWNER A DETAILED
WRITTEN ESTIMATE (THE “CONSTRUCTION MANAGER ESTIMATE”) RELATING TO THE
CONTEMPLATED CHANGE, WHICH SHALL INCLUDE:


(A)           ANY PROPOSED CHANGE IN THE ESTIMATED CONTRACT PRICE RESULTING FROM
SUCH CHANGE;


(B)           ANY EFFECT SUCH CHANGE COULD BE EXPECTED TO HAVE ON THE PROJECT
SCHEDULE;


(C)           ANY POTENTIAL EFFECT OF SUCH CHANGE ON CONSTRUCTION MANAGER’S
ABILITY TO COMPLY WITH ANY OF ITS OBLIGATIONS HEREUNDER; AND


(D)           DOCUMENTATION REASONABLY SUFFICIENT TO ENABLE OWNER TO EVALUATE
THE IMPACT OF THE CHANGE OR POTENTIAL EFFECTS WHICH CONSTRUCTION MANAGER
ESTIMATES THE CHANGE ORDER WILL HAVE ON THE CONTRACT PRICE, THE PROJECT SCHEDULE
AND ANY OTHER PROVISION OF THIS AGREEMENT AFFECTED THEREBY, AS THE CASE MAY BE.


6.4           CHANGE ORDERS.

Owner shall review the Construction Manager Estimate and if the Parties reach
agreement on the matters listed in the Construction Manager Estimate, Owner and
Construction Manager shall execute a change order which reflects the nature of
such agreement (a “Change Order”), which Change Order shall be in the form set
forth in Exhibit C and shall constitute an amendment to this Agreement.


6.5           CONSTRUCTION MANAGER REQUESTED CHANGE ORDER.


(A)           CONSTRUCTION MANAGER MAY SUBMIT A REQUEST FOR A CHANGE ORDER WITH
RESPECT TO:

(I)            A FORCE MAJEURE EVENT; OR

(II)           A CHANGE OF LAW, UNLESS SUCH CHANGE OF LAW IS DUE TO AN ACT OR
OMISSION OF CONSTRUCTION MANAGER.


(B)           CONSTRUCTION MANAGER SHALL USE REASONABLE EFFORTS TO MITIGATE THE
ADVERSE EFFECTS OF ANY FORCE MAJEURE EVENT OR A CHANGE OF LAW THAT IS THE
SUBJECT OF A CHANGE ORDER REQUEST. NO SUCH EVENT SHALL EXCUSE CONSTRUCTION
MANAGER’S CONTINUING OBLIGATION TO PERFORM THE WORK, AS AFFECTED BY SUCH EVENT,
WHILE SUCH REQUEST IS PENDING, EXCEPT AS SET FORTH IN ARTICLE X OR IF CESSATION
OF PERFORMANCE IS REQUIRED BY A GOVERNMENTAL AUTHORITY.

11


--------------------------------------------------------------------------------





(C)           ANY CHANGE ORDER REQUEST UNDER THIS SECTION 6.5 SHALL BE PROCESSED
IN ACCORDANCE WITH SECTIONS 6.3 AND 6.4; PROVIDED, HOWEVER, THAT NO NOTICE FROM
OWNER SHALL BE REQUIRED AND CONSTRUCTION MANAGER’S CHANGE ORDER REQUEST SHALL
INCLUDE THE DETAILED WRITTEN CONSTRUCTION MANAGER ESTIMATE RELATING TO THE
REQUESTED CHANGE THAT IS REQUIRED BY SECTION 8.3, WITHOUT THE NEED FOR OWNER TO
REQUEST SAME.

6.6           Owner’s Directive.   In the event (i) Owner requests a Change
under Section 6.3, and (ii) Owner and Construction Manager are unable to agree
in a timely manner with respect to a Construction Manager Estimate, and
(iii) the Change is not technically impossible or illegal to implement, and
(iv) Owner has determined that it is in the best interests of the Project to
implement the Change, then Owner may direct Construction Manager in a written
notice to proceed in accordance with the Change (an “Owner Directive”), prior to
determining any adjustment to the Scope of Work (and, if applicable, any
proposed change to the Estimated Contract Price or the Project Schedule) and
Construction Manager shall proceed with the Work in accordance with such Owner
Directive. In the event that Owner issues an Owner Directive with respect to the
Project, then Construction Manager may modify the Estimated Contract Price
and/or the Project Schedule to the extent appropriate, as follows:


(A)           TO THE EXTENT THE CHANGE REQUESTED IN AN OWNER DIRECTIVE WOULD
CAUSE THE CONTRACT PRICE TO EXCEED THE ESTIMATED CONTRACT PRICE DUE TO AN
INCREASE IN CONSTRUCTION MANAGER’S COSTS FOR ADDITIONAL WORK OR MATERIALS, THEN
THE ESTIMATED CONTRACT PRICE MAY BE ADJUSTED UPWARD BY AN AMOUNT EQUAL TO THE
COSTS ATTRIBUTABLE TO THE CHANGE (PLUS THE MANAGEMENT FEE ASSOCIATED WITH SUCH
COSTS).


(B)           TO THE EXTENT THE CHANGE REQUESTED IN AN OWNER DIRECTIVE ADVERSELY
AFFECTS CONSTRUCTION MANAGER’S ABILITY TO COMPLETE THE PROJECT IN ACCORDANCE
WITH THE PROJECT SCHEDULE, AND SUCH EFFECT COULD NOT BE AVOIDED OR MITIGATED BY
CONSTRUCTION MANAGER’S REASONABLE EFFORTS, THEN CONSTRUCTION MANAGER MAY BE
ENTITLED TO AN EQUITABLE ADJUSTMENT OF THE PROJECT SCHEDULE ON A DAY-FOR-DAY
BASIS (OR PART THEREOF) FOR THE IMPACT OF SUCH CHANGE ON CONSTRUCTION MANAGER’S
PERFORMANCE OF THE WORK.


6.7           GENERAL REQUIREMENTS AND LIMITATIONS.


(A)           NO ADDITION, DELETION, COMMENT, MODIFICATION OR AMPLIFICATION BY
OWNER TO THE SCOPE OF WORK SHALL REQUIRE A CHANGE ORDER IF SUCH ADDITION,
DELETION, COMMENT, MODIFICATION OR AMPLIFICATION IS FOR THE PURPOSE OF CURING A
CONSTRUCTION MANAGER DEFECT OR IS REQUIRED IN CONNECTION WITH A CONSTRUCTION
MANAGER EVENT OF DEFAULT.


(B)           NOTWITHSTANDING ANY DISPUTE, CONSTRUCTION MANAGER SHALL BE
REQUIRED TO IMPLEMENT ANY OWNER DIRECTIVE AND IN NO EVENT SHALL ANY DISPUTES
RELATED TO A CHANGE, A PROPOSED CHANGE ORDER OR AN OWNER DIRECTIVE ENTITLE
CONSTRUCTION MANAGER TO STOP, DELAY OR SUSPEND THE PERFORMANCE OF THE WORK.


(C)           CONSTRUCTION MANAGER SHALL NOTIFY OWNER IN WRITING IN ADVANCE OF
ITS INTENDED USE OF THE CONTINGENCY PORTION OF THE BUDGET ESTABLISHED BY OWNER
AND CONSTRUCTION MANAGER FOR THE PROJECT.

12


--------------------------------------------------------------------------------





ARTICLE VII.
COMPLETION


7.1           FINAL REQUEST FOR PAYMENT.   UPON COMPLETION, CONSTRUCTION MANAGER
SHALL SUBMIT TO OWNER A FINAL REQUEST FOR PAYMENT, WHICH SHALL INCLUDE:


(A)           THE FINAL INVOICE;


(B)           ORIGINAL COPIES OF PERMITS, LICENSES AND OTHER AUTHORIZATIONS TO
THE EXTENT THAT SUCH ITEMS ARE ISSUED IN THE NAME OF OR OTHERWISE PROVIDED TO
CONSTRUCTION MANAGER;


(C)           A FINAL LIEN WAIVER FROM CONSTRUCTION MANAGER IN THE FORM OF
EXHIBIT D;


(D)           A FINAL LIEN WAIVER FROM EACH CONTRACTOR IN THE FORM OF EXHIBIT E;
AND


(E)           A COMPLETION CERTIFICATE WHICH SHALL INCLUDE:

(I)            A STATEMENT THAT CONSTRUCTION MANAGER’S OBLIGATIONS WITH RESPECT
TO PROJECT ARE COMPLETE;

(II)           A STATEMENT THAT NO CONSTRUCTION MANAGER EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING;

(III)          REPRESENTATIONS AND WARRANTIES THAT CONSTRUCTION MANAGER HAS
OBTAINED ALL PERMITS, LICENSES AND OTHER AUTHORIZATIONS NECESSARY OR APPROPRIATE
FOR THE COMPLETION OF THE PROJECT (OTHER THAN THOSE OBTAINED BY OWNER) AND THAT
SUCH AUTHORIZATIONS ARE IN FULL FORCE AND EFFECT;

(IV)          REPRESENTATIONS AND WARRANTIES THAT THE PROPERTY IS FREE AND CLEAR
OF ALL LIENS, SECURITY INTERESTS, OR OTHER ENCUMBRANCES UPON OWNER’S TITLE
ARISING BY VIRTUE OF THE ACTIONS OR INACTIONS OF CONSTRUCTION MANAGER OR ITS
CONTRACTORS OR OTHER REPRESENTATIVES ARISING FROM OR RELATED TO THE WORK; AND

(V)           REPRESENTATIONS AND WARRANTIES THAT CONSTRUCTION MANGER HAS PAID
ALL AMOUNTS DUE, OR WHICH MAY BECOME DUE (OTHER THAN AMOUNTS FOR WORK INCLUDED
ON ANY UNPAID  INVOICE, WHICH WILL BE PAID BY CONSTRUCTION MANAGER UPON RECEIPT
OF OWNER’S PAYMENT OF SUCH INVOICE), TO ALL CONTRACTORS.


7.2           COMPLETION.

Upon Owner’s (a) determination that the Project has been completed in accordance
with the Scope of Work, and otherwise in accordance with the terms of this
Agreement (“Completion”); and (b) approval of the form of Completion Certificate
submitted by Construction Manager (the “Completion Certificate”), an authorized
representative of Owner will sign the Completion Certificate evidencing Owner’s
acceptance that the Project has been completed in accordance with the terms of
this Agreement. Promptly after receipt of a proposed

13


--------------------------------------------------------------------------------




Completion Certificate, Owner shall (i) conduct such tests and inspections as
may be necessary to determine whether the Project has been completed in
accordance with the terms of this Agreement, and (ii) advise Construction
Manager as to whether Owner accepts the Completion Certificate submitted by
Construction Manager. The “Completion Date” shall be the date on which the
Completion Certificate is duly executed and delivered by Owner. Owner’s
execution of the Completion Certificate shall not limit, waive or otherwise
affect any right or remedy Owner may have pursuant to this Agreement, any Law or
otherwise, including any right Owner may have against Construction Manager for
failure to perform the Work in accordance with the terms of this Agreement. Upon
receipt of final payment, Construction Manager will assign to Owner all permits,
licenses and title to any materials used and paid for by Owner in the completion
of the Project that were in the name of Construction Manager.


ARTICLE VIII.
REPRESENTATIONS AND WARRANTIES


8.1           GENERAL REPRESENTATIONS AND WARRANTIES.

Each Party represents and warrants to the other Party that on and as of the date
hereof:


(A)           IT IS DULY FORMED AND VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF ITS JURISDICTION OF FORMATION, WITH POWER AND AUTHORITY TO CARRY ON
THE BUSINESS IN WHICH IT IS ENGAGED AND TO PERFORM ITS RESPECTIVE OBLIGATIONS
UNDER THIS AGREEMENT;


(B)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT HAVE BEEN DULY
AUTHORIZED AND APPROVED BY ALL REQUISITE CORPORATE, LIMITED LIABILITY COMPANY,
PARTNERSHIP OR SIMILAR ACTION;


(C)           IT HAS ALL THE REQUISITE CORPORATE, LIMITED LIABILITY COMPANY,
PARTNERSHIP OR SIMILAR POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND
PERFORM ITS OBLIGATIONS HEREUNDER;


(D)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT DO NOT, AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN WILL NOT, VIOLATE ANY OF
THE PROVISIONS OF THE ORGANIZATIONAL DOCUMENTS OF SUCH PARTY, ANY AGREEMENT
PURSUANT TO WHICH SUCH PARTY OR ITS PROPERTY IS BOUND OR, TO ITS KNOWLEDGE, ANY
APPLICABLE LAWS; AND


(E)           THIS AGREEMENT IS VALID, BINDING AND ENFORCEABLE AGAINST SUCH
PARTY IN ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY, MORATORIUM,
INSOLVENCY AND OTHER LAWS GENERALLY AFFECTING CREDITORS’ RIGHTS AND GENERAL
PRINCIPLES OF EQUITY (WHETHER APPLIED IN A PROCEEDING IN A COURT OF LAW OR
EQUITY).


8.2           CONSTRUCTION MANAGER REPRESENTATIONS AND WARRANTIES.

Construction Manager represents and warrants to Owner that:


(A)           IT HAS SUBSTANTIAL EXPERIENCE, KNOWLEDGE AND PROFESSIONAL
COMPETENCE IN THE PROCUREMENT, PROJECT MANAGEMENT AND CONSTRUCTION MANAGEMENT OF
PROJECTS SIMILAR TO THE PROJECT;

14


--------------------------------------------------------------------------------





(B)           IT HAS THE RESOURCES AND PERSONNEL TO PERFORM THE WORK; AND


(C)           IT IS FULLY EXPERIENCED, PROPERLY QUALIFIED AND PROPERLY LICENSED,
EQUIPPED AND ORGANIZED TO PERFORM THE WORK.


8.3           WARRANTIES RELATED TO THE WORK.


(A)           CONSTRUCTION MANAGER REPRESENTS, WARRANTS AND AGREES AS FOLLOWS:
(I) THE WORK WILL BE OF HIGH QUALITY, FREE FROM DEFECTS AND IN SPECIFIC
CONFORMITY WITH THIS AGREEMENT; (II) THE WORK WILL BE PERFORMED AND THE PROJECT
WILL BE COMPLETED IN ACCORDANCE WITH THE REQUIREMENTS OF THIS AGREEMENT, AND
(III) UPON COMPLETION, THE PROPERTY SHALL MEET THE STANDARDS SET FORTH IN THE
SCOPE OF WORK AND SHALL HAVE PASSED ALL ENVIRONMENTAL OR OTHER TESTING REQUIRED
THEREIN. CONSTRUCTION MANAGER SHALL BE REQUIRED TO REPAIR, CORRECT, REFINISH, OR
IF INSUFFICIENT, TO RE-PERFORM THE WORK, AND GENERALLY TAKE OR CAUSE TO BE TAKEN
SUCH ACTION AS MAY BE REQUIRED, TO FULLY REMEDY (“REPAIR”) ANY DEFECTS
DISCOVERED DURING THE TERM OF THIS AGREEMENT AT NO COST TO OWNER. THE COST TO
REPAIR ANY DEFECT SHALL NOT BE PART OF THE CONTRACT PRICE. CONSTRUCTION
MANAGER’S WARRANTIES HEREUNDER EXCLUDE REMEDY FOR DAMAGE OR DEFECT CAUSED BY
ABUSE, MODIFICATIONS NOT EXECUTED BY CONSTRUCTION MANAGER OR ITS AGENTS OR
CONTRACTORS, IMPROPER OR INSUFFICIENT MAINTENANCE, IMPROPER OPERATION OR NORMAL
WEAR AND TEAR UNDER NORMAL USAGE.


(B)           UPON NOTICE BY OWNER TO CONSTRUCTION MANAGER OF ANY DEFECT,
CONSTRUCTION MANAGER SHALL REPAIR SUCH DEFECT OR CAUSE THE REPAIR OF SUCH
DEFECT; PROVIDED, HOWEVER, THAT NO SUCH NOTICE SHALL BE REQUIRED IN THE EVENT OF
A DEFECT DISCOVERED BY CONSTRUCTION MANAGER OR ANY CONTRACTOR (NOTICE OF WHICH
DEFECT SHALL PROMPTLY BE GIVEN TO OWNER).


(C)           CONSTRUCTION MANAGER SHALL, AT ALL TIMES DURING THE WARRANTY
PERIOD, MAINTAIN SUFFICIENT PERSONNEL TO RESPOND PROMPTLY TO OWNER’S REQUEST FOR
WARRANTY WORK.


(D)           UPON COMPLETION, CONSTRUCTION MANAGER SHALL CAUSE ANY TOOLS,
EQUIPMENT OR MATERIALS PLACED ON THE PROPERTY TO BE REMOVED.


8.4           CONTRACTOR WARRANTIES.

Construction Manager shall obtain for Owner commercially available warranties
from all Contractors. Such warranties shall extend for not less than the
Warranty Period and shall obligate the respective Contractors to Repair any
Defects in the Work in substantially the same manner and on terms and conditions
substantially similar to those contained herein. During the Term of this
Agreement (including the Warranty Period) Construction Manager shall be
responsible at its own expense for enforcing all Contractor warranties.


8.5           WARRANTY PERIOD.

Construction Manager’s warranty obligations and liabilities under this
Article VIII  shall commence on the date of  Substantial Completion of the
Project, and shall cease upon the

15


--------------------------------------------------------------------------------




expiration of one year thereafter  (the “Warranty Period”). For purposes of this
Agreement, “Substantial Completion” of the Project is the stage in the progress
of the Work when the Work (or designated portion thereof) is sufficiently
complete in accordance with this Agreement so that Owner can occupy or utilize
for its intended use the Property (or designated portion thereof) on which such
Work was to be performed. The Warranty Period for any Work requiring Repair
under this Article VIII shall be extended, solely with respect to the portion of
the Work so Repaired, for a period equal to the original Warranty Period after
the date of completion of such Repair.


ARTICLE IX.
TERMINATION


9.1           TERM.   UNLESS TERMINATED IN ACCORDANCE WITH SECTION 9.2, THIS
AGREEMENT SHALL BE EFFECTIVE AS OF THE EFFECTIVE DATE AND SHALL CONTINUE IN
EFFECT THROUGH THE EXPIRATION OF THE WARRANTY PERIOD (THE “TERM”).


9.2           TERMINATION.   THIS AGREEMENT MAY BE TERMINATED OR CANCELED PRIOR
TO THE END OF THE TERM:


(A)           AT ANY TIME, DURING AN ONGOING EVENT OF DEFAULT WHICH WAS NOT
CURED DURING THE APPLICABLE CURE PERIOD AND WHICH HAS NOT BEEN WAIVED BY THE
NON-DEFAULTING PARTY UPON THE DELIVERY OF A NOTICE OF TERMINATION BY THE
NON-DEFAULTING PARTY TO THE DEFAULTING PARTY;


(B)           AT ANY TIME, BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES; OR


(C)           AT ANY TIME, BY OWNER, IN ITS SOLE DISCRETION UPON THIRTY (30)
DAYS NOTICE TO CONSTRUCTION MANAGER.


9.3           SUSPENSION BY OWNER.

Owner may, upon written notice to Construction Manager, require Construction
Manager to suspend, delay or interrupt the Work, in whole or in part, for any
reason including, without limitation, the issuance of an order by a court or
other public authority having jurisdiction or the enactment of any law,
regulation or rule prohibiting the completion of the Project, for such period of
time as may be directed by Owner. Notwithstanding the foregoing, if the Work is
suspended in accordance with this Section 9.3 for a period of ninety (90) days
or more, Construction Manager may, on written notice to Construction Manager,
terminate this Agreement.

9.4           Effects of Termination. Termination or cancellation of this
Agreement shall not relieve the Parties from any obligation accruing or accrued
to the date of such termination or deprive the Party not in default of any
remedy otherwise available to such Party. In the event this Agreement is
terminated by Owner pursuant to Section 9.2(a), Owner’s shall only be required
to pay Construction Manager for the Costs incurred for Work completed as of the
date of termination; provided, however, that if it is determined that Owner’s
termination under Section 9.2(a) was improper, such termination shall be deemed
to be a termination under Section 9.2(c) and Owner shall pay Construction
Manager the unpaid Management Fee and any

16


--------------------------------------------------------------------------------




Retainage, together with interest at the Stated Rate from the time the payment
would have otherwise been due. In the event this Agreement is terminated by
Owner pursuant to Section 9.2(b) above, or by Construction Manager pursuant to
Section 9.3, Owner shall pay Construction Manager the payments owed as of the
date of termination for Work completed (including all Costs incurred in
connection with such Work plus the Management Fee and any Retainage). In the
event this Agreement is terminated pursuant to Section 9.2(c) above, Owner shall
pay Construction Manager (i) the payments owed as of the date of termination for
Work completed (including all Costs incurred in connection with such Work plus
the Management Fee and any Retainage), and (ii) Construction Manager’s costs
reasonably incurred incident to the termination, including actual and reasonable
Contractor cancellation costs.


ARTICLE X.
FORCE MAJEURE


10.1         SUSPENSION OF OBLIGATIONS.   NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY FOR FAILURE TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT
TO THE EXTENT SUCH PERFORMANCE IS HINDERED, DELAYED OR PREVENTED BY FORCE
MAJEURE. FOR PURPOSES OF THIS AGREEMENT, “FORCE MAJEURE” SHALL MEAN CAUSES,
EVENTS OR CIRCUMSTANCES WHICH ARE BEYOND THE REASONABLE CONTROL OF THE PARTY
CLAIMING FORCE MAJEURE WHICH CAUSE SUCH PARTY’S PERFORMANCE HEREUNDER TO BE
HINDERED, DELAYED OR PREVENTED. SUCH CAUSES OR EVENTS SHALL INCLUDE, WITHOUT
LIMITATION, ACTS OF GOD, WAR (DECLARED OR UNDECLARED), INSURRECTIONS,
HOSTILITIES, RIOTS, LOCKOUTS, STRIKES, LABOR DISPUTES, FLOODS, FIRE, OR
HURRICANES. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, A CLAIM
OF FORCE MAJEURE SHALL NOT EXTEND OR OTHERWISE ENLARGE THE TERM OF THIS
AGREEMENT.


10.2         NOTICE.   A PARTY WHICH IS UNABLE, IN WHOLE OR IN PART, TO CARRY
OUT ITS OBLIGATIONS UNDER THIS AGREEMENT DUE TO FORCE MAJEURE SHALL PROMPTLY
GIVE WRITTEN NOTICE TO THAT EFFECT TO THE OTHER PARTY STATING IN REASONABLE
DETAIL THE CIRCUMSTANCES UNDERLYING SUCH FORCE MAJEURE.


10.3         RESOLUTION.   A PARTY CLAIMING FORCE MAJEURE SHALL DILIGENTLY USE
ALL REASONABLE EFFORTS TO REMOVE THE CAUSE, EVENT OR CIRCUMSTANCE OF SUCH FORCE
MAJEURE, SHALL PROMPTLY GIVE WRITTEN NOTICE TO THE OTHER PARTY OF THE
TERMINATION OF SUCH FORCE MAJEURE AND SHALL RESUME PERFORMANCE OF ANY SUSPENDED
OBLIGATION AS SOON AS REASONABLY POSSIBLE AFTER TERMINATION OF SUCH FORCE
MAJEURE; PROVIDED, HOWEVER, THAT NEITHER PARTY SHALL BE REQUIRED TO SETTLE A
LABOR DISPUTE AGAINST ITS OWN BEST JUDGMENT.


ARTICLE XI.
INDEMNITY


11.1         DAMAGES.


(A)           AS USED IN THIS ARTICLE XI, THE TERM “DAMAGES” SHALL MEAN ANY AND
ALL (I) OBLIGATIONS; (II) LIABILITIES; (III) COMPENSATORY DAMAGES (INCLUDING,
BUT NOT LIMITED TO, DAMAGES FOR INJURY TO OR DEATH OF PERSONS AND DAMAGES TO OR
DESTRUCTION OR LOSS OF PROPERTY); (IV) TO THE LIMITED EXTENT PERMITTED UNDER
SECTION 11.1(B), PUNITIVE, INDIRECT, SPECIAL, CONSEQUENTIAL, INCIDENTAL AND
EXEMPLARY DAMAGES; (V) COSTS, LOSSES, LIABILITIES, DAMAGES, AND EXPENSES IN ANY
WAY ASSOCIATED WITH THE CONTAINMENT, REMOVAL, OR

17


--------------------------------------------------------------------------------





REMEDIATION OF ENVIRONMENTAL (AS TO ALL MEDIA) POLLUTION OR CONTAMINATION
PURSUANT TO ANY CURRENT, PAST, OR FUTURE FEDERAL, STATE, OR LOCAL LAWS, RULES,
PERMITS, REGULATIONS, ORDERS OR ORDINANCES; (VI) FINES; (VII) PENALTIES;
(VIII) LOSSES; (IX) ACTIONS; (X) SUITS; (XI) CLAIMS; (XII) JUDGMENTS, ORDERS,
DIRECTIVES, INJUNCTIONS, DECREES OR AWARDS OF ANY FEDERAL, STATE, OR LOCAL COURT
OR ADMINISTRATIVE OR GOVERNMENTAL AUTHORITY, BUREAU OR AGENCY; AND (XIII) COSTS
AND EXPENSES (INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEY’S FEES)
INCURRED IN THE DEFENSE OF ANY OF THE FOREGOING.


(B)           AS BETWEEN THE PARTIES, NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, A PARTY’S DAMAGES RESULTING FROM A BREACH OR VIOLATION OF ANY
REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR CONDITION CONTAINED HEREIN OR
ANY ACT OR OMISSION ARISING FROM OR RELATED TO THIS AGREEMENT SHALL BE LIMITED
TO ACTUAL DIRECT DAMAGES AND SHALL NOT INCLUDE ANY OTHER DAMAGES, INCLUDING,
WITHOUT LIMITATION, INDIRECT, SPECIAL, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY OR
PUNITIVE DAMAGES AND EACH PARTY EXPRESSLY RELEASES THE OTHER FROM ALL SUCH
CLAIMS FOR DAMAGES OTHER THAN ACTUAL DIRECT DAMAGES.


(C)           EXCEPT AS OTHERWISE EXPRESSLY LIMITED HEREIN, IT IS THE INTENT OF
THE PARTIES THAT ALL RELEASE AND INDEMNITY OBLIGATIONS IN THIS ARTICLE XI BE
WITHOUT MONETARY LIMIT. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THIS
ARTICLE XI, A PARTY’S OBLIGATION TO INDEMNIFY AND HOLD THE INDEMNIFIED PARTIES
HARMLESS AGAINST LIABILITY AS PROVIDED FOR HEREIN SHALL APPLY TO LIABILITY
BASED, IN WHOLE OR IN PART, UPON ANY AND ALL THEORIES OF LAW INCLUDING, WITHOUT
LIMITATION BY DESIGNATION, LIABILITY BASED UPON:  (I) ANY NEGLIGENT ACT, GROSSLY
NEGLIGENT ACT, OR OMISSION; (II) STRICT LIABILITY; (III) BREACH OF WARRANTY
ARISING OUT OF THE ALLEGED SUPPLYING OF A DEFECTIVE OR UNREASONABLY DANGEROUS
PRODUCT; OR (IV) NONCOMPLIANCE WITH ANY LAW, RULE, REGULATION, ORDER, PERMIT OR
POLICY.


11.2         INDEMNITY.   WITHOUT LIMITING OTHER RIGHTS AND REMEDIES OF OWNER
UNDER THIS AGREEMENT, TO THE FULLEST EXTENT PERMITTED BY LAW, CONSTRUCTION
MANAGER DOES HEREBY ASSUME LIABILITY FOR, AND DOES HEREBY AGREE TO INDEMNIFY,
PROTECT AND DEFEND, SAVE AND HOLD HARMLESS OWNER AND ITS RESPECTIVE EMPLOYEES,
AFFILIATES, SUCCESSORS, ASSIGNS, AGENTS, OFFICERS AND DIRECTORS, AND ANYONE ELSE
ACTING FOR OR ON BEHALF OF ANY OF THE FOREGOING PERSONS (EACH, AN “OWNER
INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL DAMAGES THAT MAY BE IMPOSED ON,
SUFFERED OR INCURRED BY, OR ASSERTED AGAINST, ANY OWNER INDEMNIFIED PARTY, THAT
ARISE OUT OF, OR RESULT FROM, EVENTS OR CIRCUMSTANCES IN ANY WAY RELATED TO, OR
ARISING OUT OF:

(I)            CONSTRUCTION MANAGER’S (OR ANY CONTRACTOR’S) FRAUD, NEGLIGENCE,
INTENTIONAL ACT OR OMISSION, WILLFUL MISCONDUCT OR BREACH OF LAW RELATING TO THE
WORK, THE PROJECT AND/OR THIS AGREEMENT;

(II)           MATERIALS, CONSTRUCTION OR WORKMANSHIP OF CONSTRUCTION MANAGER OR
ANY CONTRACTOR OR THE EXECUTION OF THE WORK;

(III)          BREACH OF THIS AGREEMENT BY CONSTRUCTION MANAGER;

18


--------------------------------------------------------------------------------


(IV)          ANY THIRD-PARTY CLAIMS (INCLUDING LIEN CLAIMS) RELATING TO THE
WORK AND/OR CONSTRUCTION MANAGER’S OBLIGATIONS UNDER THIS AGREEMENT;

(V)           LOSSES AND LIABILITIES ARISING FROM ANY LEGAL OBLIGATION THAT
OWNER MAY HAVE TO WITHHOLD AMOUNTS FROM, OR DEDUCT ANY TAX AT THE SOURCE FROM,
PAYMENTS DUE TO CONSTRUCTION MANAGER (WHICH IN EACH CASE SHALL BE TREATED AS
PAID TO CONSTRUCTION MANAGER FOR PURPOSES OF THIS AGREEMENT) OR THE ASSERTION OF
ANY TAX PAYABLE BY CONSTRUCTION MANAGER OR ANY CONTRACTOR AGAINST OWNER;

(VI)          THE PERFORMANCE OF THE WORK UNDER ANY WORKERS’ COMPENSATION,
DISABILITY OR SIMILAR BENEFIT ACT;

(VII)         THE VITIATION OF ANY INSURANCE POLICIES DUE TO CONSTRUCTION
MANAGER’S OR ANY CONTRACTOR’S BREACH OF WARRANTY, DECLARATION OR CONDITION
CONTAINED IN ANY INSURANCE POLICY, INCLUDING THE PROVISION OF FALSE AND
MISLEADING INFORMATION;

(VIII)        ANY AMOUNT THAT CONSTRUCTION MANAGER SHALL HAVE FAILED TO PAY TO
ANY CONTRACTOR AS COMPENSATION FOR THE PERFORMANCE OF ANY WORK (TO THE EXTENT
THAT CONSTRUCTION MANAGER RECEIVED PAYMENT FROM OWNER FOR SUCH WORK), AND
CONSTRUCTION MANAGER SHALL ASSUME THE DEFENSE OF ANY SUIT OR PROCEEDING IN
CONNECTION THEREWITH;

(IX)           ANY AND ALL CLAIMS AGAINST OWNER BY ANY EMPLOYEE OF CONSTRUCTION
MANAGER OR ANY CONTRACTOR OR BY ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY
CONSTRUCTION MANAGER OR ANY CONTRACTOR OR ANYONE FOR WHOSE ACTS CONSTRUCTION
MANAGER OR ANY CONTRACTOR MAY BE LIABLE (EXCEPT FOR CLAIMS ARISING FROM THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF OWNER OR ITS EMPLOYEES, AGENTS OR
REPRESENTATIVES); AND

(X)            (I) HAZARDOUS MATERIALS BROUGHT ONTO THE PROPERTY BY CONSTRUCTION
MANAGER OR ANY CONTRACTOR OR ANY OF THEIR RESPECTIVE REPRESENTATIVES, AGENTS OR
EMPLOYEES; (II) OFF-SITE TREATMENT, STORAGE, TRANSPORTATION, DISPOSAL, CLEAN-UP
OR REMEDIATION BY CONSTRUCTION MANAGER OR ANY CONTRACTOR (OR ANY OF THEIR
RESPECTIVE REPRESENTATIVES, AGENTS OR EMPLOYEES) OF ANY HAZARDOUS MATERIALS THAT
ORIGINATED FROM THE PROPERTY, OR (III) A VIOLATION OF ANY ENVIRONMENTAL LAW BY
CONSTRUCTION MANAGER OR ANY CONTRACTOR OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES, AGENTS OR EMPLOYEES.


(B)           CONSTRUCTION MANAGER SHALL REQUIRE ALL CONTRACTORS TO INDEMNIFY,
DEFEND, AND HOLD HARMLESS THE OWNER INDEMNIFIED PARTIES AND CONSTRUCTION MANAGER
FROM AND AGAINST ALL DAMAGES, INCLUDING BUT NOT LIMITED TO, (I) DAMAGES THAT MAY
BE IMPOSED ON, SUFFERED OR INCURRED BY , OR ASSERTED AGAINST ANY OWNER
INDEMNIFIED PARTY, THAT ARISE OUT OF, OR RESULT FROM, EVENTS OR CIRCUMSTANCES IN
ANY WAY RELATED TO, OR ARISING FROM ANY OF THE EVENTS LISTED IN
SECTION 11.2(A)(I) THROUGH (X), AND (II) CLAIMS FOR PERSONAL INJURY OR

19


--------------------------------------------------------------------------------





DEATH OF ANY CONTRACTOR EMPLOYEES, ARISING OUT OF THE WORK PERFORMED BY ANY SUCH
CONTRACTOR. CONSTRUCTION MANAGER SHALL NOT HAVE THE RIGHT TO WAIVE OR ALTER ANY
OF THE REQUIREMENTS OF THIS SECTION 11.2(B).


11.3         CLAIMS.


(A)           WHENEVER ANY CLAIM SHALL ARISE FOR INDEMNIFICATION HEREUNDER, THE
INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE INDEMNIFYING PARTY OF THE CLAIM AND,
WHEN KNOWN, THE FACTS CONSTITUTING THE BASIS FOR SUCH CLAIM, EXCEPT THAT IN THE
EVENT OF ANY CLAIM FOR INDEMNIFICATION HEREUNDER RESULTING FROM OR IN CONNECTION
WITH ANY CLAIM OR LEGAL PROCEEDINGS BY A THIRD PARTY, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS ARTICLE XI SUCH NOTICE SHALL SPECIFY, IF KNOWN, THE
AMOUNT OR AN ESTIMATE OF THE AMOUNT OF THE LIABILITY ASSERTED BY SUCH THIRD
PARTY.


(B)           IN CONNECTION WITH ANY CLAIM GIVING RISE TO INDEMNITY HEREUNDER
RESULTING FROM OR ARISING OUT OF ANY CLAIM OR LEGAL PROCEEDING BY A PERSON WHO
IS NOT A PARTY, THE INDEMNIFYING PARTY MAY, UPON WRITTEN NOTICE TO THE
INDEMNIFIED PARTY, ASSUME THE DEFENSE OF ANY SUCH CLAIM OR LEGAL PROCEEDING.
EXCEPT WITH THE CONSENT OF THE INDEMNIFIED PARTY, THE INDEMNIFYING PARTY SHALL
NOT CONSENT TO THE ENTRY OF ANY JUDGMENT ARISING FROM ANY SUCH CLAIM OR LEGAL
PROCEEDINGS WHICH, IN EACH CASE, DOES NOT INCLUDE AS AN UNCONDITIONAL TERM
THEREOF OF THE GIVING BY THE CLAIMANT OR THE PLAINTIFF TO THE INDEMNIFIED PARTY
OF A RELEASE FROM ALL LIABILITY IN RESPECT THEREOF, UNLESS THE INDEMNIFYING
PARTY HAS ACTUALLY PAID TO THE INDEMNIFIED PARTY THE FULL AMOUNT OF SUCH
JUDGMENT SETTLEMENT. ANY INDEMNIFIED PARTY SHALL BE ENTITLED TO PARTICIPATE IN
(BUT NOT CONTROL) THE DEFENSE OF ANY SUCH CLAIM OR LITIGATION RESULTING
THEREFROM. IF THE INDEMNIFYING PARTY DOES NOT ELECT TO CONTROL THE LITIGATION AS
PROVIDED ABOVE, THE INDEMNIFIED PARTY MAY DEFEND AGAINST SUCH CLAIM OR
LITIGATION IN SUCH MANNER AS IT MAY DEEM APPROPRIATE, INCLUDING, BUT NOT LIMITED
TO, SETTLING SUCH CLAIM OR LITIGATION, AFTER GIVING NOTICE OF THE SAME TO THE
INDEMNIFYING PARTY, ON SUCH TERMS AS SUCH INDEMNIFIED PARTY MAY DEEM
APPROPRIATE, AND THE INDEMNIFYING PARTY SHALL PROMPTLY REIMBURSE THE INDEMNIFIED
PARTY. ALL INDEMNIFICATION HEREUNDER SHALL BE EFFECTED BY PAYMENT OF CASH OR
DELIVERY OF A CERTIFIED OR OFFICIAL BANK CHECK IN THE AMOUNT OF THE
INDEMNIFICATION LIABILITY.


(C)           TO THE EXTENT CONSTRUCTION MANAGER OR AN OWNER INDEMNIFIED PARTY
ELECTS NOT TO PURSUE ANY LEGAL REMEDIES IT HAS AGAINST OTHER PERSONS, BUT RELIES
ON THE INDEMNITIES PROVIDED FOR IN THIS AGREEMENT, CONSTRUCTION MANAGER OR OWNER
INDEMNIFIED PARTY WILL ASSIGN ITS LEGAL REMEDIES TO THE MAXIMUM EXTENT ALLOWED
BY LAW TO OWNER OR CONSTRUCTION MANAGER, AS APPROPRIATE.


11.4         INSURANCE.


(A)           CONSTRUCTION MANAGER, WITHOUT LIMITING ITS OBLIGATIONS OR
LIABILITIES HEREUNDER, SHALL OBTAIN AND MAINTAIN THE FOLLOWING INSURANCE WITH
LIMITS NOT LESS THAN THOSE INDICATED. CONSTRUCTION MANAGER SHALL PROCURE A
WAIVER OF SUBROGATION IN FAVOR OF

20


--------------------------------------------------------------------------------





OWNER OR ANY OTHER OWNER INDEMNIFIED PARTY OR ANY OTHER PERSON TO THE EXTENT
INDEMNIFIED BY CONSTRUCTION MANAGER AND NAME OWNER AS AN ADDITIONAL INSURED.

(I)            WORKERS’ COMPENSATION INSURANCE COVERING ALL EMPLOYEES ENGAGED IN
THE WORK HEREUNDER IN ACCORDANCE WITH THE STATUTORY REQUIREMENTS OF THE
JURISDICTION IN WHICH SUCH SERVICES ARE TO BE PERFORMED.

(II)           EMPLOYER’S LIABILITY INSURANCE WITH LIMITS NOT LESS THAN ONE
MILLION DOLLARS ($1,000,000) FOR EACH ACCIDENT OR DEATH OF AN EMPLOYEE ENGAGED
IN WORK HEREUNDER.

(III)          AUTOMOBILE LIABILITY INSURANCE COVERING ALL MOTOR VEHICLES OWNED
OR LEASED BY CONSTRUCTION MANAGER ENGAGED IN THE PERFORMANCE OF WORK HEREUNDER.
LIMITS OF LIABILITY SHALL NOT BE LESS THAN ONE MILLION DOLLARS ($1,000,000) FOR
THE ACCIDENTAL INJURY TO OR DEATH OF ONE OR MORE PERSONS OR DAMAGE TO OR
DESTRUCTION OF PROPERTY AS A RESULT OF ONE ACCIDENT.


(B)           EXCEPT AS OTHERWISE SPECIFICALLY REQUESTED AND APPROVED BY THE
PARTIES, NO OTHER INSURANCE SHALL BE CARRIED BY CONSTRUCTION MANAGER FOR THE
BENEFIT OF OWNER.


(C)           CONSTRUCTION MANAGER SHALL REQUIRE ALL CONTRACTORS EMPLOYED BY IT
UNDER THIS AGREEMENT TO OBTAIN THE INSURANCE IDENTIFIED IN SCHEDULE 4. IF ANY
PROPOSED WRITTEN AGREEMENT CONTAINS LANGUAGE DIFFERENT THAN WHAT IS CONTAINED IN
SCHEDULE 4, CONSTRUCTION MANAGER SHALL SUBMIT THE PROPOSED INSURANCE LANGUAGE TO
OWNER FOR REVIEW AND APPROVAL.


(D)           OWNER SHALL PURCHASE AND MAINTAIN, IN A COMPANY OR COMPANIES
AUTHORIZED TO DO BUSINESS IN THE JURISDICTION IN WHICH THE PROPERTY IS LOCATED,
PROPERTY INSURANCE UPON THE WORK AND THE PROPERTY TO THE FULL INSURABLE VALUE
THEREOF. SUCH PROPERTY INSURANCE SHALL BE MAINTAINED, UNLESS OTHERWISE AGREED TO
IN WRITING BY ALL PERSONS AND ENTITIES WHO ARE BENEFICIARIES OF SUCH INSURANCE,
UNTIL FINAL PAYMENT HAS BEEN MADE OR UNTIL NO PERSON OR ENTITY OTHER THAN OWNER
HAS AN INSURABLE INTEREST IN THE PROPERTY. THIS INSURANCE SHALL INCLUDE THE
INTERESTS OF OWNER, CONSTRUCTION MANAGER AND THE CONTRACTORS. SUCH PROPERTY
INSURANCE SHALL BE ON AN ALL-RISK POLICY FORM AND SHALL INSURE AGAINST THE
PERILS OF FIRE AND EXTENDED COVERAGE AND PHYSICAL LOSS OR DAMAGE INCLUDING,
WITHOUT DUPLICATION OF COVERAGE, THEFT, VANDALISM, MALICIOUS MISCHIEF, COLLAPSE,
TEMPORARY BUILDINGS AND DEBRIS REMOVAL INCLUDING DEMOLITION OCCASIONED BY
ENFORCEMENT OF ANY APPLICABLE LEGAL REQUIREMENTS.


ARTICLE XII.
MISCELLANEOUS


12.1         ENTIRE AGREEMENT.   THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
AND SUPERSEDES (I) ALL PRIOR ORAL OR WRITTEN PROPOSALS OR AGREEMENTS, (II) ALL
CONTEMPORANEOUS ORAL PROPOSALS OR AGREEMENTS AND (III) ALL PREVIOUS NEGOTIATIONS
AND ALL OTHER COMMUNICATIONS OR UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF.

21


--------------------------------------------------------------------------------





12.2         AMENDMENT AND MODIFICATION.   NO MODIFICATIONS OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT SHALL BE OR BECOME EFFECTIVE EXCEPT BY THE
EXECUTION BY EACH OF THE PARTIES OF A SUPPLEMENTARY WRITTEN AGREEMENT.


12.3         COUNTERPARTS.   THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS AND
EACH COUNTERPART SHALL FOR ALL PURPOSES BE AN ORIGINAL AND MAY BE EXECUTED AND
DELIVERED BY TELELCOPIER OR FACSIMILE, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


12.4         PARTIES BOUND BY AGREEMENT.   THIS AGREEMENT SHALL BE BINDING UPON
AND SHALL INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS.

12.5         Terminology.   All personal pronouns used in this Agreement,
whether used in the masculine, feminine or neuter gender, shall include all
other genders; the singular shall include the plural, and vice versa. Articles
and other titles or headings are for convenience only, and neither limit nor
amplify the provisions of the Agreement itself, and all references herein to
articles, sections or subdivisions thereof shall refer to the corresponding
article, section or subdivision thereof of this Agreement unless specific
reference is made to such articles, sections or subdivisions of another document
or instrument.

12.6         Laws and Regulations.   This Agreement and all of the terms and
conditions contained herein, and the respective obligations of the Parties, are
subject to all valid and applicable Laws.


12.7         GOVERNING LAW.   THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE NATION INCLUDING ALL MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT GIVING EFFECT TO ANY CHOICE
OF LAW RULES THEREOF WHICH MAY DIRECT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

12.8         Exhibits and Schedules.   All exhibits, schedules and the like
contained herein or attached hereto are integrally related to this Agreement,
and are hereby made a part of this Agreement for all purposes. To the extent of
any ambiguity, inconsistency or conflict between the body of this Agreement and
any of the exhibits, schedules and the like attached hereto, the terms of the
body of this Agreement shall prevail.


12.9         NOTICES.   UNLESS SPECIFICALLY PROVIDED IN THIS AGREEMENT, ANY
WRITTEN NOTICE OR OTHER COMMUNICATION SHALL BE DEEMED GIVEN WHEN RECEIVED BY THE
PARTY ENTITLED TO NOTICE. NOTICES SHALL BE DIRECTED AS FOLLOWS:


(A)           IF TO CONSTRUCTION MANAGER, TO:

Seneca Construction Management Corporation

Attn: Clayton Seneca, President & CEO

345 Third Street, Suite 610

Niagara Falls, New York  14303

Telephone: (716) 713-1723

Facsimile: (716) 282-3636

22


--------------------------------------------------------------------------------




with a copy to:

Harter, Secrest & Emery LLP

Twelve Fountain Plaza, Suite 400

Buffalo, New York  14202

Facsimile:  (716) 853-1617

Attn:  Phillip A. Delmont, Esq.


(B)           IF TO OWNER, TO:

Seneca Erie Gaming Corporation

Attn: John Pasqualoni, President and Chief Executive Officer

310 Fourth Street

Niagara Falls, New York  14303

Telephone: (716) 299-1100

Facsimile: (716) 299-1200

with a copy to:

Seneca Niagara Falls Gaming Corporation

Attn: Office of General Counsel

310 Fourth Street

Niagara Falls, New York  14303

Telephone: (716) 299-1100

Facsimile: (716) 299-1200

In like manner either Party may change the address to which notices to it should
be directed.


12.10       FURTHER ASSURANCES. SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN
THIS AGREEMENT, EACH OF THE PARTIES AGREES TO USE ALL REASONABLE EFFORTS TO
TAKE, OR TO CAUSE TO BE TAKEN, ALL ACTIONS, AND TO DO, OR TO CAUSE TO BE DONE,
ALL THINGS NECESSARY, PROPER OR ADVISABLE UNDER APPLICABLE LAWS TO CONSUMMATE
AND MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. IN CASE, AT
ANY TIME AFTER THE EXECUTION OF THIS AGREEMENT, ANY FURTHER ACTION IS NECESSARY
OR DESIRABLE TO CARRY OUT ITS PURPOSES, THE PROPER OFFICERS OR DIRECTORS OF THE
PARTIES SHALL TAKE OR CAUSE TO BE TAKEN ALL SUCH NECESSARY ACTION.


12.11       SURVIVAL OF REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS.
SUBJECT TO THE PROVISIONS OF SECTION 8.5, THE REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS GIVEN BY THE PARTIES INCLUDING IN PARTICULAR THE TERMS
AND CONDITIONS OF ARTICLE XI SHALL SURVIVE THIS AGREEMENT WITHOUT REGARD TO ANY
ACTION TAKEN PURSUANT TO THIS AGREEMENT.


12.12       SEVERABILITY. ANY TERM OR PROVISION OF THIS AGREEMENT THAT IS
INVALID OR UNENFORCEABLE IN ANY JURISDICTION SHALL BE INEFFECTIVE, AS TO SUCH
JURISDICTION, TO THE EXTENT OF SUCH INVALIDITY OR UNENFORCEABILITY, WITHOUT
RENDERING INVALID OR UNENFORCEABLE THE REMAINING TERMS AND PROVISIONS OF THIS
AGREEMENT OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF ANY TERMS AND
PROVISIONS OF THIS AGREEMENT IN ANY OTHER JURISDICTION. IF ANY PROVISION OF THIS
AGREEMENT IS SO

23


--------------------------------------------------------------------------------




broad as to be unenforceable, each provision shall be interpreted to be only so
broad as is enforceable. A bankruptcy or similar trustee must accept or, to the
extent permitted by law, reject this Agreement in its entirety.


12.13       ASSIGNMENT.   NO PARTY SHALL VOLUNTARILY OR INVOLUNTARILY, DIRECTLY
OR INDIRECTLY TRANSFER OR OTHERWISE ALIENATE ANY OR ALL OF ITS RIGHTS, TITLE OR
INTEREST UNDER THIS AGREEMENT TO ANY OTHER PERSON WITHOUT THE EXPRESS PRIOR
WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT MAY BE GRANTED OR WITHHELD IN
SUCH PARTY’S SOLE DISCRETION; PROVIDED, HOWEVER, THAT EITHER PARTY MAY (WITHOUT
SEEKING THE CONSENT OF THE OTHER PARTY) TRANSFER OR OTHERWISE ALIENATE ANY OF
ITS RIGHTS, TITLE OR INTEREST UNDER THIS AGREEMENT IN CONNECTION WITH (I) A
TRANSFER TO AN AFFILIATE WHICH REMAINS AN AFFILIATE, (II) THE SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF SUCH PARTY, (III) PARTICIPATION IN A MERGER,
CONSOLIDATION, SHARE EXCHANGE, OR OTHER FORM OF STATUTORY REORGANIZATION WITH
ANOTHER PERSON IF THE PARTY IS THE SOLE SURVIVING PERSON, (IV) THE GRANTING OF A
PLEDGE, MORTGAGE, HYPOTHECATION, LIEN OR OTHER SECURITY INTEREST AND (V) THE
FORECLOSURE (JUDICIAL OR NON-JUDICIAL) OR OTHER SETTLEMENT OR REARRANGEMENT
PURSUANT TO OR IN CONNECTION WITH ANY TRANSFER MADE PURSUANT TO ITEM (IV) ABOVE.
EACH TRANSFEREE SHALL EXPRESSLY ASSUME ALL OBLIGATIONS OF THE TRANSFEROR UNDER
THIS AGREEMENT. AN ATTEMPTED TRANSFER MADE WITHOUT THE PRIOR WRITTEN CONSENT OF
THE NON-TRANSFERRING PARTY, WHERE REQUIRED, IS INVALID AND INEFFECTIVE. UNLESS
OTHERWISE AGREED TO BY ALL PARTIES, A TRANSFERRING PARTY (OTHER THAN A
TRANSFEROR PURSUANT TO ITEM (V) ABOVE) SHALL, NEVERTHELESS, CONTINUE TO BE
RESPONSIBLE AND PRIMARILY LIABLE FOR ALL OBLIGATIONS, LIABILITIES AND OTHER
EXPENSES ARISING FROM OR RELATED TO THIS AGREEMENT.


12.14       WAIVERS.   NO WAIVER BY EITHER PARTY OF ANY ONE OR MORE DEFAULTS BY
THE OTHER PARTY IN PERFORMANCE OF ANY PROVISIONS OF THIS AGREEMENT SHALL BE
EFFECTIVE UNLESS IN WRITING AND SIGNED BY THE PARTY AGAINST WHOM SUCH WAIVER IS
SOUGHT TO BE ENFORCED. ANY WAIVER OF THE TERMS HEREOF SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE GIVEN AND SHALL NOT OPERATE
OR BE CONSTRUED AS A WAIVER OF ANY FUTURE DEFAULT OR DEFAULTS, WHETHER OF A LIKE
OR A DIFFERENT CHARACTER. THE FAILURE OF A PARTY TO INSIST, IN ANY INSTANCE, ON
STRICT PERFORMANCE OF ANY OF THE TERMS AND CONDITIONS HEREOF SHALL NOT BE
CONSTRUED AS A WAIVER OF SUCH PARTY’S RIGHT IN THE FUTURE TO INSIST ON SUCH
STRICT PERFORMANCE.


12.15       CUMULATIVE RIGHTS, OBLIGATIONS AND REMEDIES.   EXCEPT AS EXPRESSLY
PROVIDED HEREIN, THE RIGHTS, OBLIGATIONS AND REMEDIES CREATED BY THIS AGREEMENT
ARE CUMULATIVE AND IN ADDITION TO ANY OTHER RIGHTS, OBLIGATIONS OR REMEDIES
OTHERWISE AVAILABLE AT LAW OR IN EQUITY.


12.16       NO THIRD PARTY BENEFICIARIES.   THIS AGREEMENT IS FOR THE SOLE AND
EXCLUSIVE BENEFIT OF THE PARTIES. EXCEPT AS EXPRESSLY PROVIDED HEREIN TO THE
CONTRARY, NOTHING HEREIN IS INTENDED TO BENEFIT ANY OTHER PERSON NOT A PARTY
HERETO, AND NO SUCH PERSON SHALL HAVE ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER THIS AGREEMENT.


12.17       CONFIDENTIALITY.   THE PARTIES AGREE THAT THIS AGREEMENT AND ALL
INFORMATION AND DATA EXCHANGED BY THEM IN ACCORDANCE WITH THIS AGREEMENT SHALL
BE MAINTAINED IN STRICT AND ABSOLUTE CONFIDENCE, EXCEPT UPON PRIOR WRITTEN
NOTICE AND WITH RESPECT TO DISCLOSURE (I) PURSUANT TO THE SALE, DISPOSITION OR
OTHER ALIENATION (DIRECTLY OR INDIRECTLY) OF A PARTY’S RIGHTS AND INTEREST IN
AND TO THIS AGREEMENT, (II) PURSUANT TO THE SALE OR OTHER DISPOSITION (DIRECTLY
OR INDIRECTLY) OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF A PARTY, (III) IN
CONJUNCTION WITH A MERGER, CONSOLIDATION, SHARE EXCHANGE OR OTHER FORM OF
STATUTORY REORGANIZATION INVOLVING A PARTY, (IV) TO LENDERS, ACCOUNTANTS

24


--------------------------------------------------------------------------------





AND OTHER REPRESENTATIVES OF THE DISCLOSING PARTY WITH A NEED TO KNOW SUCH
INFORMATION, (V) AS REQUIRED TO MAKE DISCLOSURE IN COMPLIANCE WITH ANY
APPLICABLE LAW, OR UNDER COMPULSION OF JUDICIAL PROCESS, TO COMPLY WITH THIS
AGREEMENT AND ITS OBJECTIVES OR (VI) TO THOSE OF A PARTIES’ AFFILIATES THAT HAVE
A “NEED TO KNOW”; PROVIDED THAT THE DISCLOSING PARTY SHALL BE LIABLE FOR ANY
DISCLOSURE BY THE RECEIVING PERSON TO THE EXTENT SUCH DISCLOSURE WOULD NOT BE
PERMITTED BY THIS SECTION IF MADE BY THE DISCLOSING PARTY.

[SIGNATURE PAGE FOLLOWS]

25


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Party has caused this Agreement to be executed in its
name by an officer thereunto duly authorized as of the date first set forth
above.

 

SENECA ERIE GAMING CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ John Pasqualoni

 

 

Printed Name:

 

John Pasqualoni

 

 

Title:

 

President & CEO

Dated: May 9, 2006

 

 

 

 

 

 

 

 

 

 

 

SENECA CONSTRUCTION MANAGEMENT CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Clayton Seneca

 

 

Printed Name:

 

Clayton Seneca

 

 

Title:

 

President & CEO

 

26


--------------------------------------------------------------------------------